DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/13/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments, specifically those directed towards the 101 rejection, the examiner respectfully disagrees.
The argued real measured step, as generically claimed, does not implement the abstract idea into a practical application.  The measuring step and structure merely reads as an insignificant extra-solution activity of data gathering.  The measuring step does not integrate the abstract idea into a practical application nor is the measuring step bettered by the extra-solution activity.  
Further, the examiner disagrees with applicant’s assertion that the canal flow rate obtained is not an abstract idea, as the obtained flow rate is capable of being observed by a user, insofar as what is structurally recited defining the flow rate.  The flow rate is merely an observation derived from the insignificant data gathering extra-solution activity identified below, without providing significantly more or integrating the abstract idea into a practical application.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of: substituting the measured value of the upstream water depth, the preset value of the upstream canal flow rate and the preset value of the surface water infiltration rate into Saint-Venant equations to solve so as to obtain a simulation value of the downstream water depth of the target canal; comparing the simulation value of the downstream water depth with the measured value of the downstream water depth, and confirming that the preset values of both the upstream canal flow rate and the surface water infiltration rate are viable when a relative error between the simulation value and the measured value of the downstream water depth is less than or equal to a preset threshold value, when the relative error between the simulation value and the measured value is greater than the preset threshold value, optimizing the preset values of both the upstream canal flow rate and the surface water infiltration rate, substituting the measured value of the upstream water depth, the optimized values of both the upstream canal flow rate and the surface water infiltration rate again into Saint-Venant equations to solve so as to obtain a simulation value of the downstream water depth of the target canal till the relative error between the simulation value and the measured value of the downstream water depth is less than or equal to the preset threshold value to obtain a viable preset value of the upstream canal flow rate and a viable preset value of the surface water infiltration rate. The limitations recite mathematical 
	The limitations of setting an upstream canal flow rate of the target canal and a surface water infiltration rate of the target canal to obtain a preset value of the upstream canal flow rate and a preset value of the surface water infiltration rate; and obtaining a canal flow rate at any measurement point of the target canal based on the viable preset value of the upstream canal flow rate and surface water infiltration rate read as mental concepts capable of being performed in the mind.  This type of simple arithmetic calculation using preset data (i.e. presetting rates to obtain values and obtaining data related to a flow rate) can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by performing mere data entry. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculations and data entry, the use of such physical aid does not negate the mental nature of this limitation. 
The identified judicial exceptions are not integrated into a practical application because the additional elements does not integrate the recited judicial exception into a practical application of the exception.  The recited measuring an upstream water depth and a downstream water depth of a target canal through a tool to obtain a measured value of an upstream water depth and a measured value of the downstream water depth of the target canal reads as a mere step for data gathering without providing significantly more.  The tool is recited in a generic manner without providing significantly more or implementing the abstract idea into a practical application.  The additional element of a target canal generally links the abstract idea to a technology without providing significantly more.  The claim does not define an outcome to the 

Claim 2 recites the additional element of a water gauge at the upstream and the downstream of the target canal.  The water gauge is recited in a generic way to perform the mere step of data gathering without providing significantly more. The claim as a whole does not amount to significantly more than the recited exception.  The claim is not eligible.

	Claims 3-8, 11-15, and 17-20 recites limitations that further defines the identified judicial exception, i.e. mathematical concepts, without providing significantly more.

With respect the claim 9 recites the abstract idea of: substitute the measured value of the upstream water depth, the preset value of the upstream canal flow rate and the preset value of the surface water infiltration rate into Saint-Venant equations to solve so as to obtain a simulation value of the downstream water depth of the target canal; compare the simulation value of the downstream water depth with the measured value of the downstream water depth, and confirm that the preset values of both the upstream canal flow rate and the surface water infiltration rate are viable when a relative error between the simulation value and the measured value of the 
	The limitations of: the steps of obtain a measured value of an upstream water depth and a measured value of a downstream water depth of the target canal set an upstream canal flow rate of the target canal and a surface water infiltration rate of the target canal to obtain a preset value of the upstream canal flow rate and a preset value of the surface water infiltration rate; set an upstream canal flow rate of the target canal and a surface water infiltration rate of the target canal to obtain a preset value of the upstream canal flow rate and a preset value of the surface water infiltration rate; and obtain a canal flow rate at any measurement point of the target canal based on the viable preset value of the upstream canal flow rate and surface water infiltration rate read as mental concepts capable of being performed in the mind.  This type of simple arithmetic calculation using preset data (i.e. setting rates to obtain values and obtaining data related to a 
The identified judicial exceptions are not integrated into a practical application because the additional elements does not integrate the recited judicial exception into a practical application of the exception.  The recited processor and memory read a mere tools to performing the abstract ideas without providing significantly more.  Further, the additional elements of measuring an upstream water depth and a downstream water depth of a target canal through a tool to obtain a measured value of an upstream water depth and a measured value of the downstream water depth of the target canal reads as a mere step for data gathering without providing significantly more.  The tool is recited in a generic manner without providing significantly more or implementing the abstract idea into a practical application.  .  The additional element of a target canal generally links the abstract idea to a technology without providing significantly more.  The claim does not define an outcome to the measurement and performed calculations other than reciting an obtaining step, which reads like a mental activity using the calculated data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element fails to meaningfully limit the claim because it does not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. The claim as a whole does not amount to significantly more than the recited exception.  The claim is not eligible.


Allowable Subject Matter
Claims 21-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 21, the prior art does not teach or render obvious the claimed combination, in particular setting an upstream canal flow rate of the target canal and a surface water infiltration rate of the target canal to obtain a preset value of the upstream canal flow rate and a preset value of the surface water infiltration rate; substituting the measured value of the upstream water depth, the preset value of the upstream canal flow rate and the preset value of the surface water infiltration rate into Saint-Venant equations to solve so as to obtain a simulation value of the downstream water depth of the target canal; comparing the simulation value of the downstream water depth with the measured value of the downstream water depth, and confirm that the preset values of both the upstream canal flow rate and the surface water infiltration rate are viable when a relative error between the simulation value and the measured value of the downstream water depth is less than or equal to a preset threshold value, when the relative error between the simulation value and the measured value is greater than the preset threshold value, optimize the preset values of both the upstream canal flow rate and the surface water infiltration rate, substitute the measured value of the upstream water depth, the optimized values of both the upstream canal flow rate and the surface water infiltration rate again into Saint-Venant equations to solve so as to obtain a simulation value of the downstream water depth of the target canal till .  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aughton et al. (2004/0156681) teaches a method of predicting the fluid level at a predetermined location in fluid flow network.
Rick (2015/0369641) which teaches a meter to receive fluid measurements from the sensor probes to feed a predictive system model.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW G MARINI/Primary Examiner, Art Unit 2853